Citation Nr: 1300047	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  10-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot disorder.  

3.  Entitlement to service connection for tingling in the extremities, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1989 to December 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service. 

3.  Symptoms of tinnitus were not chronic in service. 

4.  Symptoms of tinnitus did not manifest to a compensable degree within one year of separation.  

5.  Symptoms of tinnitus have not been continuous since service separation. 

6.  The Veteran's tinnitus is not related to his active service. 

7.  The Veteran had a single episode of friction blisters during active service that resolved prior to service separation, but no other relevant injury or disease in service. 
 
8.  Symptoms of a foot disorder were not chronic in service.

9.  Symptoms of a foot disorder have not been continuous since service separation.

10.  The Veteran did not sustain an injury or disease manifesting in tingling in the extremities during service, and did not have chronic symptoms of tingling in the extremities during active service.

11.  Symptoms of tingling in the extremities have not been continuous since active service.

12.  The Veteran does not have an undiagnosed illness, manifested by tingling in the extremities, that has manifested to a degree of 10 percent or more for any period since service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

3.  The criteria for service connection for tingling in the extremities, including as due to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317, 4.124a (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely June 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, including undiagnosed illnesses, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, and the Veteran's statements.  

The Veteran was afforded a VA examination in April 2010 to obtain an opinion regarding whether the Veteran's tinnitus is related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2010 VA opinion obtained in this case is adequate as to the question of whether the Veteran's tinnitus is related to active service.  The opinion was predicated on a complete audiological evaluation and a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the tinnitus claim has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for a bilateral foot disorder and tingling in the extremities; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 
18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for tingling in the extremities.  Moreover, the nature of the in-service foot problem (friction blisters) was different than the current foot disorder (tinea pedis, achillodynia, plantar fasciitis, onychocryptosis, and onychomycosis), and the in-service foot problem resolved with treatment prior to service separation.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to tingling in the extremities or a foot disorder (of the same nature as the current disorder) in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of either tingling in the extremities or a foot disorder in service (as the latter resolved with treatment prior to service separation) and no continuity of symptoms of tingling in the extremities or a foot disorder since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for tingling in the extremities or a foot disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's tingling in the extremities and bilateral foot disorder would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease or chronic symptoms in service, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's tingling in the extremities or a bilateral foot disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as an organic disease of the nervous system (e.g., tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has adopted an interim final rule extending this date to December 31, 2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B) .

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms;
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) .

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Persian Gulf War period runs from August 2, 1990 to a date not yet determined.  
38 U.S.C.A. § 101(33).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection for Tinnitus

The Veteran contends that his current tinnitus is related to acoustic trauma during active service.  Specifically, he avers that he was exposed to the noise of blowing up ammunition bunkers while in Saudi Arabia.    

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was combat engineer, and that he received a Marksman Badge for the M-16 rifle and a Sharpshooter Badge for the hand grenade.  His Oversea Service record shows that he served in Saudi Arabia from October 1990 to April 1991.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the bilateral ears manifesting tinnitus during active service, and that symptoms of tinnitus were not chronic during active service.  In short, service treatment records do not demonstrate complaints, findings, history, diagnosis, or treatment of tinnitus.  

The evidence in this case includes a Report of Medical History completed by the Veteran at the August 1989 enlistment examination on which he indicated no ear trouble or symptoms of hearing loss.  There were no complaints of ringing in the ears or tinnitus at the time of enlistment.

A January 1990 audiological evaluation report is negative for any complaints or symptoms of tinnitus.  At the November 1991 separation examination, the Veteran marked "yes" next to "ear trouble" on his Report of Medical History.  The examining clinician indicated that with regard to that reported history, the Veteran had ear surgery as a child, but did not note any current ear problems.  The Veteran did not report nor did the examining clinician indicate the presence of ringing in the ears or tinnitus.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Next, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service or continuous after service separation.  On service separation audiological examination, in November 1991, as discussed above, there were no documented complaints of tinnitus, or at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of tinnitus after service separation until many years later in 2009, when the Veteran filed his claim for service connection for tinnitus. 

The Board also finds that the weight of the evidence demonstrates that tinnitus did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no tinnitus symptoms during the one year period after service, and no diagnosis or findings of tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The evidence shows the first report of tinnitus eighteen years after service separation in 2009.  For these reasons, the Board finds that tinnitus, first reported in 2009, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's assertions that his tinnitus began in service and that his tinnitus has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his tinnitus, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic tinnitus symptoms in service and continuous tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service tinnitus complaints or symptoms; clinical examination at the November 1991 service discharge examination during which the Veteran did not report nor did the examiner note any history or findings of tinnitus; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of tinnitus for eighteen years after service until 2009.    

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1991 to 2009, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for eighteen years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for multiple disorders in 1992, but did not mention any tinnitus symptoms at that time.  This suggests to the Board that there was no pertinent tinnitus symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tinnitus, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury manifesting in tinnitus in service, or the lack of tinnitus symptomatology at the time he filed the claim, or both. 

The Board further finds that the weight of the evidence demonstrates that the Veteran's current tinnitus is not related to his active service, specifically including the noise exposure during service.  In the April 2010 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current tinnitus was not at least as likely as not related to his exposure to noise in service, reasoning that there was no diagnosis, evaluation, or treatment for tinnitus during service or within twelve months following discharge, and the first report of tinnitus was in 2009, eighteen years after service separation.   The April 2010 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current tinnitus and his military service, including no credible evidence of continuity of symptomatology of tinnitus; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic tinnitus symptoms and post-service tinnitus symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for a Bilateral Foot Disorder

The Veteran contends that he has a bilateral foot disorder that began during active service.  Specifically, he avers that, during service, he was given boots that were one size too small, and that his feet were permanently damaged from marching in those boots.  

After a review of all the evidence of record, lay and medical, the Board finds that, except for friction blisters diagnosed and treated in December 1989, the weight of the evidence demonstrates that no relevant injury or disease occurred during service, and that the weight of the evidence demonstrates that foot disorder symptoms were not chronic in service.  The August 1989 enlistment examination report is negative for any report, complaints, or diagnosis of a foot disorder.  In December 1989, the Veteran was diagnosed and treated for friction blisters on his left foot, but the remainder of the service treatment records, including the November 1991 service separation examination report, is negative for any complaints, symptoms, history, treatment, diagnosis, or findings of a foot disorder.  Indeed, the separation examination report reflects normal examination of the feet, and the Veteran checked "no" next to "foot trouble" on the Report of Medical History.  In short, while the Veteran may have had a single episode of foot blisters in December 1989, they resolved, as there is no indication of further treatment or complaints.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that foot disorder symptoms have not been continuous since service separation in December 1991.  As mentioned above, the November 1991 service separation examination report is negative for any complaints or findings of a foot disorder.  Following separation from service in December 1991, the evidence of record shows no complaints, diagnosis, or treatment for a foot disorder until September 1997, when the Veteran reported problems with his toenails and was diagnosed with pedal onychomycosis and dermatophytosis (tinea pedis) of both feet.  The absence of post-service complaints, findings, diagnosis, or treatment for six years after service is one factor that tends to weigh against a finding of continuous foot disorder symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).   

With regard to the Veteran's assertions that his bilateral foot disorder began in service and that his symptoms have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his foot disorder symptoms, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic foot disorder symptoms in service and continuous foot disorder symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service foot disorder complaints or symptoms, other than the single episode of friction blisters in December 1989 which resolved prior to separation in December 1991; the negative clinical examination at the November 1991 service discharge examination at which no foot problems were reported or diagnosed; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of a foot disorder for six years after service until 1997; and the Veteran's claims for service connection for multiple disorders in 1992 without mention of a foot disorder.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim with VA for service connection for multiple disorders in 1992, but did not claim or mention any foot disorder symptoms at that time.  This suggests to the Board that there was no pertinent foot disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that a veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a foot disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting a foot disorder in service, or the lack of foot disorder symptomatology at the time he filed the claim, or both.  For these reasons, the Board finds that the weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic foot disorder symptoms and post-service foot disorder symptoms.

Further, with regard to the Veteran's contentions that the boots he wore during active service caused his current foot disorder, the Board acknowledges that the Veteran is competent to testify as to symptoms that occurred during active service, such as foot pain or blisters.  See Layno, 6 Vet. App. 465.  However, he has not been shown to have the medical credentials to be able to opine on questions of etiology of his current foot disorder.  The cause of the Veteran's foot disorder involves a complex medical etiological question because it deals with the origin and progression of an infectious disease process (fungal infection), and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms of a foot disorder that he experienced at any time, he is not competent to opine on whether there is a link between the current foot disorder and active service, including wearing boots that were too small, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Board also notes that no medical evidence of record has suggested a relationship between the current foot disorder and wearing boots that were too small in service.  Thus, even if the Veteran's assertions regarding wearing boots that were too small in service were true, the weight of the evidence is against a finding that the Veteran's in-service footwear caused the current foot disorder.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current foot disorder and his military service, including no credible evidence of continuity of symptomatology of a foot disorder which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a foot disorder, and outweighs the Veteran's more recent contentions regarding in-service chronic foot disorder symptoms and post-service foot disorder symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Tingling in the Extremities

The Veteran contends that he has tingling in the extremities that is related to active service.  Specifically, he avers that he began experiencing tingling in his extremities during active service, and that these symptoms are a manifestation of an undiagnosed illness that resulted from his service in the Persian Gulf.  He also states that he was in close proximity to ammunition bunkers that were blown up for disposal, and that this may have caused the tingling symptoms.    

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that no relevant injury or disease occurred during active service, and that the weight of the evidence demonstrates that symptoms of tingling in the extremities were not chronic in service.  At the August 1989 service enlistment examination, the Veteran did not report any tingling in his extremities, and checked "no" next to "neuritis."  Clinical examination of the upper and lower extremities was also marked as normal by the examining physician.  The November 1991 separation examination report is also negative for any tingling in the extremities, and, again, evaluation of the upper and lower extremities was marked as normal.  In short, there are no complaints, history, findings, diagnoses, or treatment of symptoms of tingling in the extremities during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of tingling in the extremities have not been continuous since service separation in December 1991.  Following service separation in December 1991, the evidence of record does not show any complaints, diagnosis, or treatment for tingling in the extremities until 2009, when the Veteran filed his service connection claim.  The absence of post-service complaints, findings, diagnosis, or treatment for eighteen years after service separation is one factor that tends to weigh against a finding of continuous symptoms of tingling in the extremities after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

With regard to the Veteran's contentions that he experienced continuous symptoms of tingling in the extremities in service and following service, the Board finds that, while the Veteran is competent to report the onset of symptoms of tingling in the extremities, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic symptoms of tingling in the extremities in service and continuous symptoms of tingling in the extremities after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service complaints or symptoms of tingling in the extremities; the November 1991 separation examination during which the examiner did not note any history or findings of symptoms of tingling in the extremities; the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of any symptoms of tingling in the extremities until 2009, eighteen years after service separation; and the Veteran's claim for service connection for multiple disorders in 1992 in which he did not mention any tingling in his extremities.         

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage, 10 Vet. App. at 496); however, here, the Veteran filed a claim with VA for service connection for multiple disorders in 1992, but did not claim or mention any symptoms of tingling in the extremities at that time.  This suggests to the Board that there was no pertinent symptomatology of tingling in the extremities at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that a veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

In this case, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for tingling in the extremities, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain an injury or disease manifesting in tingling in the extremities in service, or the lack of symptomatology of tingling in the extremities at the time he filed the claim, or both.  For these reasons, the Board finds that the weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding in-service chronic symptoms of tingling in the extremities and post-service symptoms of tingling in the extremities.

Next, turning to the Veteran's contention that tingling in his extremities are a symptom of an undiagnosed illness, based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.  His service personnel records confirm that he served in Saudi Arabia from October 1990 to April 1991.  

However, as noted above, service connection may only be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Here, as discussed above, the weight of the evidence is against a finding that the Veteran's tingling in the extremities became manifest during active service.  

Moreover, the Board finds that the tingling in the extremities have not become manifest to a degree of 10 percent more under the applicable Diagnostic Codes.  Neurological disorders of the upper and lower extremities are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  38 C.F.R. § 4.124a (2011).  Under Diagnostic Codes 8515 and 8516, which address involvement of the median and ulnar nerves, respectively, the criteria for a 10 percent evaluation is mild incomplete paralysis of the median and ulnar nerves, respectively.  Under Diagnostic Code 8520, which addresses involvement of the sciatic nerve, the criterion for a 10 percent evaluation is also mild incomplete paralysis of the sciatic nerve.  In this case, there is no evidence of mild incomplete paralysis of any of the nerves in the upper or lower extremities.  Indeed, there are no post-service treatment records documenting reports, complaints, symptoms, treatment, or diagnoses of neurological disorders of the extremities.  Because there is no documentation of treatment or diagnosis of a neurological disorder of the extremities, the greater weight of the probative evidence is against finding that the Veteran has any current neurological disability.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

Moreover, while the Veteran is competent to testify as to his symptoms of tingling in the extremities, he has not been shown to have the medical credentials to be able to either diagnose a neurological disorder or opine on questions of etiology of his current symptoms of tingling in the extremities.  The cause of the such symptoms involves a complex medical etiological question because it deals with the origin and progression of the nervous system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  Thus, while the Veteran is competent to relate symptoms of tingling in the extremities that he experienced at any time, he is not competent to opine on whether such symptoms constitute a neurological disorder, incomplete paralysis of a nerve, or whether there is a link between the current tingling symptoms and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Therefore, although this Veteran's reported tingling in the extremities has not been attributed to any known neurological problem or diagnosis, the symptoms have not manifested to a degree of 10 percent or more.  Thus, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not provide a basis for service connection as a presumptive undiagnosed illness.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of an in-service injury manifesting symptoms of tingling in the extremities, chronic symptoms of tingling in the extremities during active service, and continuous post-service symptoms of tingling in the extremities, the Board finds that the evidence weighs against the Veteran's claim of service connection for tingling in the extremities.  Moreover, the Veteran's tingling in the extremities have not manifested to a degree of 10 percent or more under the applicable Diagnostic Codes for any six month period.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for tinnitus is denied.  

Service connection for a bilateral foot disorder is denied.  

Service connection for tingling in the extremities is denied.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


